Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a workbench, a method of using said workbench, and a method of manufacturing said workbench, wherein the workbench is used for cold intervention, folding, bending, twisting or deformation of metal sheets and comprises a benchtop, with a plurality of channels, a cord for acting on the metal sheet, through a fixed power point in the metal sheet, a tension adjustment means for pulling and releasing the cord and adjusting the tension on the cord via a force transmission means wherein both the tension adjustment means and force transmission means are arranged on the benchtop via the plurality of channels for selected angle of actuation and/or desired mechanical advantage.
The closest prior art of Marbury US 4930333 teaches a vehicle alignment apparatus that is provided with a platform (12) with a plurality of channels (18) for supplying mounting access for various accessories such as vehicle clamping members (28), stands (27) and pulling mechanisms.  The channels of Marbury are not configured for receiving metal sheets to be bent or deformed.  The workpiece is mounted and clamp on the stands (27 and 28) and then processed.
The closest prior art of Looker US 3212457 teaches a cargo tie down system (12) provided a surface (18) with a plurality of tracks (16) having anchor means (10) adapted to be used for securing cargo (14) in a fixed position via straps (13) said straps are provided with tensioning mechanisms (not labeled but shown in Fig. 1) for tightening the straps.  The prior art of Looker is for holding cargo relative to a surface in a fixed position.  The cargo is not provided with power points fixed in the cargo instead the cargo is fixed by opposite anchor means connected together by a tightened strap.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723